Citation Nr: 1829656	
Decision Date: 07/03/18    Archive Date: 07/24/18

DOCKET NO.  15-08 969	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.


FINDING OF FACT

In October 2015, prior to the promulgation of a Board decision, the Veteran submitted correspondence stating that he no longer wished to pursue his pending appeal of the issue of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted correspondence in October 2015 indicating that he no longer wished to pursue the instant appeal.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.



ORDER

The appeal is dismissed.




		
S.C. KREMBS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


